EXHIBIT 10.31

 

RESTRICTED STOCK AGREEMENT

 

This Agreement is made and entered into as of the          day of
                , 20     by and between KOHL’S CORPORATION, a Wisconsin
corporation (the “Company”), and «Name» (the “Executive”). All terms used herein
and not otherwise defined shall have the same meaning as set forth in the
Company’s 2003 Long-Term Compensation Plan (the “Plan”).

 

RECITALS:

 

The Compensation Committee of the Board of Directors of the Company (the
“Committee”) desires to encourage Executive to enter into an employment
agreement with the Company of even date herewith (the “Employment Agreement”),
to provide Executive with a stronger incentive to strive for the continued
success and growth of the Company, and to further align his/her interests with
those of the Company’s shareholders.

 

The Committee has determined to award to the Executive) shares of the common
stock of the Company (“Common Stock”), subject to the restrictions contained
herein, pursuant to the Plan.

 

NOW, THEREFORE, in consideration of the benefits that the Company expects to be
derived in connection with the services to be hereafter rendered to it or its
subsidiaries by the Executive, the Company and the Executive hereby agree as
follows:

 

ARTICLE I

 

Restricted Shares

 

1.1 Award of Restricted Shares. The Company hereby awards to the Executive
                         (            ) shares of Common Stock (the “Restricted
Shares”), subject to the restrictions contained herein and the provisions of the
Plan.

 

1.2 Vesting of the Restricted Shares. Provided that the Executive is still in
the employ of the Company, the Restricted Shares shall vest in accordance with
the following schedule:

 

 

 

 

 

Notwithstanding the foregoing, the vesting of the Restricted Shares shall be
treated as follows after termination of Executive’s employment with the Company:

 

(a) Termination By Company for Cause, By Executive Other Than for Good Reason or
Due to Disability. If Executive’s employment is terminated by the Company
pursuant to Section 4.1(b) of the Employment Agreement, by Executive pursuant to
Section 4.1(e) of the Employment Agreement or due to Disability (defined in the
Employment Agreement) pursuant to Section 4.1(d) of the Employment Agreement,
the vesting of the Restricted Shares shall, on the date of such termination,
cease and any unvested Restricted Shares shall be forfeited by Executive and
revert to the Company.



--------------------------------------------------------------------------------

(b) Termination Due to Executive’s Death. If Executive’s employment is
terminated due to Executive’s death pursuant to Section 4.1(d) of the Employment
Agreement, the Restricted Shares shall, upon such termination, vest immediately.

 

(c) Termination By Company Without Cause or By Executive for Good Reason. If
Executive’s employment is terminated by the Company pursuant to Section 4.1(a)
of the Employment Agreement or by the Executive pursuant to Section 4.1(c) of
the Employment Agreement, the Restricted Shares shall, following such
termination, continue to vest as scheduled through the end of the Initial Term
or the then current Renewal Term, as applicable, of the Employment Agreement.
Following the end of such term of the Employment Agreement, any unvested
Restricted Shares shall be forfeited by Executive and revert to the Company.

 

(d) Termination By Non-Renewal. If Executive’s employment is terminated due to
non-renewal by Executive or the Company pursuant to Section 1.1 of the
Employment Agreement, the vesting of the Restricted Shares shall, on the date of
such termination, cease and any unvested Restricted Shares shall be forfeited by
Executive and revert to the Company; provided, however, that should Executive’s
employment terminate pursuant to any of the subsections of Section 4.1 of the
Employment Agreement following the provision of a notice of non-renewal under
Section 1.1 of the Employment Agreement but before the end of the Initial Term
or the then current Renewal Term (defined in the Employment Agreement), as
applicable, the consequences, specified in the applicable subsection of this
Section 1.2 (but not those specified in this Section 1.2(d)) associated with
such earlier termination shall control the vesting, if any, of the Restricted
Shares following such earlier termination.

 

(e) Change of Control. Pursuant to the Plan, any outstanding Restricted Shares
shall become vested in the event of a Change of Control, as defined in the Plan.

 

Any Restricted Shares which do not vest shall be forfeited by Executive and
revert to the Company. The period during which the Restricted Shares are
unvested is referred to herein as the Restricted Period.

 

1.3 Shareholder Status. Prior to the vesting of the Restricted Shares, Executive
shall have the right to vote the Restricted Shares, the right to receive and
retain all regular cash dividends paid or distributed in respect of the
Restricted Shares, and except as expressly provided otherwise herein, all other
rights as a holder of outstanding shares of Common Stock. Notwithstanding the
foregoing, the Executive shall not have the right to vote or to receive
dividends with respect to the Restricted Shares with respect to record dates
occurring after any of

 

2



--------------------------------------------------------------------------------

the Restricted Shares revert to the Company pursuant to Section 1.2 hereof.
Until the Restricted Shares vest pursuant to Section 1.2 hereof, the Company
shall retain custody of the stock certificates representing the Restricted
Shares. As soon as practicable after the lapse of the restrictions, the Company
shall issue or release or cause to be issued or released certificate(s)
representing the shares, less any shares used to satisfy the obligation to
withhold income and/or employment taxes in connection with the vesting of any
Restricted Shares.

 

1.4 Prohibition Against Transfer. During the Restricted Period, the Restricted
Shares may not be transferred, assigned, pledged or hypothecated in any way
(whether by operation of law or otherwise) by the Executive, or be subject to
execution, attachment or similar process. Any transfer in violation of this
Section 1.4 shall be void and of no further effect.

 

ARTICLE II

 

Miscellaneous

 

2.1 Provisions of the Plan Control. This Agreement shall be governed by the
provisions of the Plan, the terms and conditions of which are incorporated
herein by reference. The Plan empowers the Committee to make interpretations,
rules and regulations thereunder, and, in general, provides that determinations
of such Committee with respect to the Plan shall be binding upon the Executive.
A copy of the Plan will be delivered to the Executive upon reasonable request.

 

2.2 Taxes. The Company may require payment of or withhold any income or
employment tax which it believes is payable as a result of the grant or vesting
of the Restricted Shares or any payments thereon or in connection therewith, and
the Company may defer making delivery with respect to the shares until
arrangements satisfactory to the Company have been made with regard to any such
withholding obligation. In accordance with the Plan, the Company may withhold
shares of Common Stock to satisfy such withholding obligations.

 

2.3 No Employment Rights. The award of the Restricted Shares pursuant to this
Agreement shall not give the Executive any right to remain employed by the
Company or any affiliate thereof.

 

2.4 Notices. Any notice to be given to the Company under the terms of this
Agreement shall be given in writing to the Company in care of its General
Counsel at Kohl’s Department Stores, Inc., N56 W17000 Ridgewood Drive, Menomonee
Falls, Wisconsin, 53051. Any notice to be given to the Executive may be
addressed to him/her at the address as it appears on the payroll records of the
Company or any subsidiary thereof. Any such notice shall be deemed to have been
duly given if and when actually received by the party to whom it is addressed,
as evidenced by a written receipt to that effect.

 

2.5 Governing Law. This Agreement and all questions arising hereunder or in
connection herewith shall be determined in accordance with the laws of the State
of Wisconsin without giving effect to its conflicts of law provisions.

 

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Agreement to be effective as of
the date first written above.

 

KOHL’S CORPORATION By:  

 

--------------------------------------------------------------------------------

Title:  

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

«Name»     «Title»    

 

4